Exhibit Contact: Mallorie Burak Southwall Technologies Inc. Phone:(650) 798-1200 For Immediate Release Southwall Announces Q1 2008 Results DEMAND FOR ENERGY CONSERVATION PRODUCTS DRIVES IMPROVEDOPERATING MARGIN IN FIRST QUARTER PALO ALTO, Calif.(BUSINESS WIRE)—May 15, 2008Southwall Technologies Inc. (OTCBB: SWTX) announcedfirst quarter 2008 revenue of $10.6 million, up 21% from the fourth quarter of 2007 and up approximately 1% from the first quarter of 2007. The increase year over year was primarily due to higher sales of Automotive products, which more than offset the decline in revenue relating to Plasma Display product sales resulting from the Company’s decision to exit that business and focus on its core energy conservation products. Net income increased to $2.0 million, or $.06 per fully diluted share, compared to net income of $0.2 million, or earnings of $0.00 per fully diluted share, in the first quarter of 2007. First quarter 2008 gross margins increased to 46% of sales from 42% in the first quarter of 2007 on a shift in product mix to higher margin energy conversation products and improved operating efficiencies.Operating margins increased to 20% of sales from 5% due to cost reduction efforts begun last year to more closely align the Company’s operating expenses with its strategic objectives of the
